DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

     THOMAS L. CHAMBERLAIN as Trustee of the THOMAS
CHAMBERLAIN LIVING TRUST AGREEMENT DATED NOVEMBER 21,
             2013, and ANTHONY A. FALCONE,
                        Appellants,

                                         v.

LUCINDA SIBILLE, MICHAEL SANDLOFER, ANTHONY TAMBURRINO,
DENISE LUQUER, and FOOTBRIDGE HOMEOWNERS ASSOCIATION,
             INC., a Florida not-for-profit corporation,
                             Appellees.

                  Nos. 4D19-2112, 4D19-2504 and 4D19-3747

                                 [June 11, 2020]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Michael L. Gates and Keathan B. Frink, Judges;
L.T. Case Nos. COCE-17-002886, COCE-17-002892, and CACE17-
003583 (12).

    James William Beagle of James Beagle, P.A., Fort Lauderdale,
for appellants.

   Brian D. Gottlieb of Reifkind,             Thompson      &    Rudzinski,    LLP,
Fort Lauderdale, for appellees.

PER CURIAM.

    Affirmed. 1

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.


1   We are mindful of the issuance of Administrative Order SC20-23, Amendment
2 (the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended) and Executive Order 20-137
(extending, until 12:01 a.m. on July 1, 2020, Executive Order 20-94, which
suspends and tolls any statute providing for a mortgage foreclosure cause of
action under Florida law). We trust any motions directed to those orders shall
be filed in the lower tribunal upon issuance of our mandate.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2